Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda (20140126881).
In regard to claim 1 Yoneda discloses a computer-implemented method for supplementing video material, the method executed by one or more processing devices and comprising:
controlling a display device to display a first video associated with a first camera and retrieved from a storage device (Yoneda par. 43 note video content captured by a plurality of cameras, Yoneda par. 85 note reproducing at least one first video content);
analyzing the first video to detect at least one additional camera (Yoneda pars 78-84 selecting additional videos captured by additional cameras based on spatial and temporal proximity); and


In regard to claim 2 refer to the statements made in the rejection of claim 1 above. 
receiving, as the user input, a selection input for selecting the second camera input by the user by means of an input device (Yoneda par. 38 note switching in response to a user input);
identifying a video frame of the second video corresponding to the displayed video frame of the first video (Yoneda par. 85 note identifying a frame in the video file V2 having a times tamp of or after time t3 corresponding to the video frame of the first video); and
controlling the display device to display the second video starting from the identified video frame (Yoneda par. 85 note switching to video V2 as shown in Fig. 6). 

In regard to claim 3 refer to the statements made in the rejection of claim 1 above. Yoneda further discloses that controlling the display device to display the second video comprises switching to the second video (Yoneda par. 85 note switching to the second video). 

In regard to claim 5 refer to the statements made in the rejection of claim 1 above. Yoneda further discloses that detecting the at least one additional camera comprises performing person identification on video data of the first video to identify at least one person in the first video (Yoneda pars. 40 and 61 note selecting video content from a second camera based on capturing of a specific subject further note par. 208 the subject may be identified by face detection). 



In regard to claim 17 refer to the statements made in the rejection of claim 2 above. Yoneda further discloses that the receiving step further comprises receiving, as the user input, a selection input for selecting the second camera in a displayed video frame of the first video input by the user by means of an input device (Yoneda Figs. 11-13 and pars 143-149 note user selecting the second camera using camera icon 53 displayed in a video frame of the first video as shown in Fig. 11). 

In regard to claim 18 refer to the statements made in the rejection of claim 3 above. controlling the display device to highlight the at least one camera object by superimposing a symbol or frame on the displayed first video (Yoneda Figs. 11-13 and pars 143-149 note the second and third cameras are highlighted by superimposing a camera icon 53 over the frame of the first and second videos). 

In regard to claim 20 refer to the statements made in the rejection of claim 5 above. Yoneda further discloses performing person identification using face recognition on video data of the first video to identify at least one person in the first video (Yoneda pars. 40 and 61 note selecting video content from a second camera based on capturing of a specific subject further note par. 208 the subject may be identified by face detection).

. 

Allowable Subject Matter
Claims 4, and 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 which depends upon claim 1 requires detecting the controlling display of a video of at least one an additional camera, where the at least one additional camera performing pattern recognition on the video data of the first video to detect at least one camera object in the video data. 
The closest prior arts are Yoneda and Rajkumar et al (2019/0197396). Yoneda discloses selecting video captured from one or more of a plurality of cameras by detecting additional cameras based on information about a time of capture of the video, a location and/or orientation of the captured video, (Yoneda pars 48-84)  and the subject identified within the captured video (Yoneda par. 208). However Yoneda discloses identifying people and selecting a second video capturing the same person as the first (Yoneda pars. 40 and 61). Yoneda does not disclose detecting an additional camera within the field of view of the first camera and selecting a view from the additional camera identified in this way. Prior art Rajkumar discloses identifying additional camera objects within a field of view of a camera (Rajkumar par. 210) but none of the prior arts provide the necessary teaching of detecting additional cameras in within the field of view of the first camera order to select, for display, the field of view of the additional camera. 
Claims 6-14 depend from claim 4 and are allowable for the same reasons. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10409858 B2		USPAT		Duggal; Sachin Dev et al.
US 20120243730 A1		US-PGPUB	Outtagarts; Abdelkader et al.
US 20130176438 A1		US-PGPUB	Mate; Sujeet Shyamsundar et al.
US 20140161354 A1		US-PGPUB	Curcio; Igor Danilo Diego et al.
US 20150077548 A1		US-PGPUB	Meredith; Sheldon Kent et al.
US 20150143492 A1		US-PGPUB	Berry; Christopher J. et al.
US 20170180961 A1		US-PGPUB	Gauglitz; Wolfram K. et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423